Citation Nr: 0610556	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee 
patellofemoral syndrome with traumatic arthritis.

2.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to the benefits 
currently sought on appeal.  During the appeal, the veteran 
changed his residence, which now falls under the jurisdiction 
of the No. Little Rock RO.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a video conference hearing in July 2005 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file; however, 
it is incomplete.  After being notified of the error, the 
veteran submitted a written statement in March 2006 
requesting that the Board proceed with adjudication of his 
appeal without the full transcript.  

The issues of entitlement to service connection for right 
knee and low back disorders, and pseudofolliculitis barbae, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran does not currently have a diagnosis of 
bronchitis.




CONCLUSION OF LAW

Bronchitis was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  VA also has a duty to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103(A); 38 
C.F.R. § 3.159(c).  

In the present case, the issue on appeal arises from an 
original claim for service connection for bronchitis.  In 
this context, the Board notes that a substantially complete 
application was received in October 2000.  In March 2001, 
prior to its adjudication of this claim, the AOJ provided 
notice to the veteran regarding the VA's duties to notify and 
to assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence in support of his claim that he 
wished VA to retrieve for him.  

During the course of the appeal, in January 2005, the veteran 
was notified again of VA's duties.  At this time, he was 
instructed to send in any evidence in his possession that 
pertained to his claim.  Pelegrini, 18 Vet. App. at 121.  In 
June 2005, the AOJ readjudicated the veteran's claim, based 
on all the evidence, without taint from prior decisions.  
Furthermore, because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  Thus, the 
Board finds that the content and timing of the March 2001 and 
January 2005 notices comport with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for service connection for 
bronchitis.  Service medical records have been secured.  All 
identified and available treatment records have been 
retrieved.  The veteran has been examined in conjunction with 
his claim.  VA has satisfied its duties to inform and assist 
the veteran.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  The Board must determine the credibility and 
probative value of the evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  It may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Service medical records confirm that the veteran was treated 
for upper respiratory infections, beta streptococcus, and 
coughing on several occasions during his active duty service.  
During his March 2001 VA examination, however, he denied 
having any recurrence since service.  Examination was 
negative for a diagnosis of bronchitis or other respiratory 
condition.  Subsequent treatment records, dated through 
August 2003, were also silent for the disorder.  

The Court has specifically disallowed service connection 
where there is no present disability:  "Congress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because the record does not establish a current 
diagnosis of bronchitis, service connection is not warranted.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
38 U.S.C.A. § 5107(b).  

                                                                                                                                                                                                                          


ORDER

Service connection for bronchitis is denied.


REMAND

The veteran seeks service connection for right knee and low 
back disorders.  Service medical records confirm that he 
sought treatment in service for a right medial collateral 
ligament sprain in March 1993, and had further pain in that 
knee in February 1994.  These records also confirm that in 
May 1996, the veteran presented with complaints of low back 
pain for the prior four months.  He was again seen in March 
1997 for similar complaints.  VA examination in March 2001 
revealed right knee patellofemoral syndrome with traumatic 
arthritis and lumbosacral strain with degenerative disc 
disease.  

Because the claims are supported by current medical diagnoses 
of disabilities and evidence of related disorders in service, 
the Board finds that an examination and medical opinion are 
required in order to determine whether the current diagnoses 
are related to service.  38 C.F.R. § 3.159(c)(4).  

With respect to the claim for service connection for 
pseudofolliculitis barbae, the veteran contends that the only 
treatment he received in service for the condition was when 
he was stationed at the now-closed National Training Center 
at Fort Ord, California for his initial basic training.  
Service personnel records do not show that the veteran was 
stationed there; however, they do indicate that upon 
enlistment, the veteran immediately went into Basic 
Reconnaissance Training (a secondary level of training) at 
Fort Knox in Kentucky.  This implies that he had prior 
training elsewhere.  An effort should be made to retrieve any 
available records for this veteran from the training center.

While the Board regrets the further delay that remand of this 
case will cause, the above considerations require such 
action.  Accordingly, these matters are remanded to the RO 
via the Appeals Management Center in Washington, D.C. for the 
following:

1.  Request records from the National 
Training Center at Fort Ord, California, for 
the period from 1990 to 1998.

2.  Provide the veteran a VA examination in 
order to determine whether his currently 
diagnosed right knee disorder and lumbosacral 
spine disorder are at least as likely as not 
(a probability of 50 percent or greater) 
etiologically related to the symptoms 
documented during service; i.e., whether 
those symptoms were early manifestations of 
his current diagnoses.  The claims file 
should be made available to, and be reviewed 
by, the examiner.  Attention is invited to 
the tabbed service medical records.  

3.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


